EXHIBIT 10.2

SPECTRA ENERGY CORP

PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement (the “Agreement”) has been made as of
                ,          (the “Date of Grant”) between Spectra Energy Corp, a
Delaware Company, with its principal offices in Houston, Texas (the “Company”),
and             (the “Grantee”).

RECITALS

Under the amended and restated Spectra Energy Corp 2007 Long-Term Incentive Plan
as it may, from time to time, be amended (the “Plan”), the Compensation
Committee of the Board of Directors of the Company (the “Committee”), or its
delegatee, has determined the form of this Agreement and selected the Grantee,
as an Employee, to receive the award evidenced by this Agreement (the “Award”)
and the Performance Share units and tandem Dividend Equivalents that are subject
hereto. The applicable provisions of the Plan are incorporated in this Agreement
by reference, including the definitions of terms contained in the Plan (unless
such terms are otherwise defined herein).

AWARD

In accordance with the Plan, the Company has made this Award, effective as of
the Date of Grant and upon the following terms and conditions:

Section 1. Number and Nature of Performance Share Units and Tandem Dividend
Equivalents. The number of Performance Share units and the number of tandem
Dividend Equivalents subject to this Award are each                 (    ). Each
Performance Share unit, upon becoming vested before its expiration, represents a
right to receive payment in the form of cash equal to the Fair Market Value of
one (1) share of Common Stock. Each tandem Dividend Equivalent, after its tandem
Performance Share unit vests, represents a right to receive a cash payment
equivalent in amount to the aggregate cash dividends declared and paid on one
(1) share of Common Stock for the period beginning on the Date of Grant and
ending on the date such Dividend Equivalent expires. Each tandem Performance
Share unit, consisting of both the Performance Share unit and the tandem
Dividend Equivalents, is either paid or is deferred in accordance with
procedures established by the Committee that comply with the requirements of
Code Section 409A. Performance Share units and Dividend Equivalents are used
solely as units of measurement, and are not shares of Common Stock and the
Grantee is not, and has no rights as, a shareholder of the Company by virtue of
this Award.

Section 2. Vesting of Performance Share Units. (a) Provided that Grantee’s
continuous employment by the Company, including Subsidiaries, has not
terminated, or as otherwise provided in Sections 2(b) or 2(c), Performance Share
units subject to this Award shall become vested upon the written certification
by the Committee, or its delegatee, in its sole discretion, of the achievement
of the Performance Goal, which is the Company’s Total Shareholder Return (“TSR”)
relative to the TSR of the peer group of companies listed on Exhibit A to this
Agreement (the “Peer Group”), for the period beginning January 1, 2013 and
ending December 31, 2015 (“Performance Period”), at, or above, the 30th
percentile, in accordance with the applicable vesting percentage specified for
such percentile ranking in the following schedule:

 

Percentile Ranking

  Vesting Percentage  

Lower than 30th

    0 % 

30th

    50 % 

*

    *   

50th

    100 % 

*

    *   

80th or higher

    200 % 



--------------------------------------------------------------------------------

 

  * When such determination is of a percentile ranking between those specified,
such results will be interpolated on a straight-line basis to determine the
applicable vesting percentage.

All Performance Share units that do not become vested upon the written
certification by the Committee, or its delegatee, in its sole discretion, or as
otherwise provided in Sections 2(b) or 2(c), shall be forfeited. For the
purposes of this Agreement, TSR shall be calculated using the formula Percent
TSR = ((B*(1 + C) / A) -1), where the values of A, B and C are as follows:

A = average closing price of one (1) share on the NYSE on the twenty
(20) consecutive trading days ending on December 31, 2012;

B = average closing price of one (1) share on the NYSE on the twenty
(20) consecutive trading days ending on December 31, 2015; and

C = based on one (1) share purchased at the beginning of the Performance Period
and the number of additional shares acquired through the reinvestment of
dividends paid during the Performance Period.

In addition, when calculating TSR for the Performance Period, (i) the
performance of a company in the Peer Group will not be used in calculating the
Peer Group’s TSR if the company is not publicly traded (i.e., has no ticker
symbol) at the end of the Performance Period; (ii) the performance of any
company in the Peer Group that becomes bankrupt during the Performance Period
will be included in the calculation of peer group performance even if it has no
ticker symbol at the end of the Performance Period; (iii) the performance of the
surviving entity(s) will be used in the event there is a combination of any of
the Peer Group companies during the Performance Period; (iv) no new companies
will be added to the Peer Group during the Performance Period (including a
non-peer company that may acquire a member of the Peer Group); and (v) the
Committee retains discretion to reduce Performance Awards that were otherwise
earned in the event that the Company’s TSR during the Performance Period is
negative.

(b) In the event that, prior to the date that the determination of the
achievement of the Performance Goal is made, the Grantee’s continuous employment
by the Company, including Subsidiaries, terminates, the Performance Share units
subject to this Award shall be forfeited, except that if such employment
terminates (i) at a time when Grantee is eligible for an immediately payable
early or normal retirement benefit under the Spectra Energy Retirement Cash
Balance Plan or under another retirement plan of the Company or a Subsidiary
which plan the Committee, or its delegatee, in its sole discretion, determines
to be the functional equivalent of the Spectra Energy Retirement Cash Balance
Plan (“Functional Equivalent Plan”), unless the Committee, or its delegatee, in
its sole discretion, determines that Grantee is in violation of any obligation
identified in Section 3, (ii) as the result of the termination of such
employment by the Company, or employing Subsidiary, other than for Cause, as
determined by the Company or employing Subsidiary, in its sole discretion, or
(iii) as the direct and sole result, as determined by the Company, or employing
Subsidiary, in its sole discretion, of the divestiture of assets, a business, or
a company, by the Company or a Subsidiary, the Performance Share units subject
to this Award shall be prorated on the basis of the portion of the Performance
Period that Grantee’s active employment with the Company, including
Subsidiaries, (“Active Employment”) continued (unless such termination occurs
after the end of the Performance Period, in which event the number of
Performance Share units earned, if any, shall not be prorated) and shall vest
upon such determination of the achievement of the Performance Goal, at such
vesting percentage determined by the Committee, or its delegate. Solely for
purposes of calculating the prorated payment in the preceding sentence, if the
Grantee’s Active Employment continued for at least one (1) day during a calendar
month in the Performance Period, Grantee’s Active Employment shall be considered
to have continued for the entirety of such month, but in no event for more than
thirty-six (36) months. For the purposes of this Agreement, “Cause” for
termination by the Company, or employing Subsidiary, of the Grantee’s employment
shall mean (i) a material failure by the Grantee to carry out, or malfeasance or
gross insubordination in carrying out, reasonably assigned duties or
instructions consistent with the Grantee’s position, (ii) the final conviction
of the Grantee of a felony or crime involving moral turpitude, (iii) an
egregious act of dishonesty by the Grantee (including, without limitation, theft
or embezzlement) in connection with employment, or a malicious action by the
Grantee toward the customers or employees of the Company or any Affiliate,
(iv) a

 

2013 Performance Award Agreement - Cash

   2   



--------------------------------------------------------------------------------

material breach by the Grantee of the Company’s Code of Business Ethics, or
(v) the failure of the Grantee to cooperate fully with governmental
investigations involving the Company or its affiliates; all as determined by the
Company in its sole discretion. Further, if Grantee voluntarily terminates
employment with the Company, including Subsidiaries, after the Performance
Period has ended and prior to the date that the determination of the achievement
of the Performance Goal is made, all as determined by the Company, or employing
Subsidiary, in its sole discretion, the Performance Share units subject to this
Award shall vest upon such determination of the achievement of the Performance
Goal, at such vesting percentage determined by the Committee, or its delegate.

(c) In the event that (i) Grantee’s employment with the Company, including
Subsidiaries, terminates before the Performance Period has ended (i.e., on or
before the last day of the Performance Period) (A) as the result of the
Grantee’s death, or (B) as the result of the Grantee’s permanent and total
disability within the meaning of Code Section 22(e)(3), or (ii) a Change in
Control occurs before the Performance Period has ended and (A) before the
Grantee’s continuous employment by the Company, including Subsidiaries,
terminates, or (B) after such employment terminates during the Performance
Period, (1) at a time when Grantee is eligible for an immediately payable, early
or normal retirement benefit under the Spectra Energy Retirement Cash Balance
Plan or Functional Equivalent Plan, unless the Company, or its successor, in its
sole discretion, determines that Grantee is in violation of any obligation
identified in Section 3, or (2) as the result of an event listed in item (ii) of
the first sentence of Section 2(b), the Performance Share units subject to this
Award shall vest upon such occurrence, at the 100% vesting percentage,
irrespective of any subsequent determination of the achievement of the
Performance Goal. In the event that (i) Grantee’s employment with the Company,
including Subsidiaries, terminates after the Performance Period has ended (A) as
the result of the Grantee’s death, or (B) as the result of the Grantee’s
permanent and total disability within the meaning of Code Section 22(e)(3), all
as determined by the Company, or employing Subsidiary, in its sole discretion,
the Performance Share units subject to this Award shall vest upon such
determination of the achievement of the Performance Goal, at such vesting
percentage determined by the Committee, or its delegate.

Section 3. Violation of Grantee Obligation. In consideration of the continued
vesting opportunity provided under Section 2 following the termination of
Grantee’s continuous employment by the Company, including Subsidiaries, if, at
any time of such termination of employment, Grantee is eligible for an
immediately payable early or normal retirement benefit under the Spectra Energy
Retirement Cash Balance Plan or Functional Equivalent Plan, Grantee agrees that
during the period beginning with such termination of employment and ending with
the third anniversary of the Date of Grant (“Restricted Period”), Grantee shall
not (i) without the prior written consent of the Company, or its delegatee,
become employed by, serve as a principal, partner, or member of the board of
directors of, or in any similar capacity with, or otherwise provide service to,
a competitor, to the detriment, of the Company or any Subsidiary, or
(ii) violate any of Grantee’s other noncompetition obligations, or any of
Grantee’s nonsolicitation or nondisclosure obligations, to the Company or any
Subsidiary. The noncompetition obligations of clause (i) of the preceding
sentence shall be limited in scope and shall be effective only to competition
with the Company or any Subsidiary in the businesses of: gathering, processing
or transmission of natural gas, resale or arranging for the purchase or for the
resale, brokering, marketing, or trading of natural gas, or derivatives thereof;
gathering, compression, treating, processing, fractionation, transportation,
trading, marketing of natural gas components, including natural gas liquids; and
sales and marketing of natural gas, domestically and abroad; and any other
business in which the Company, including Subsidiaries, is engaged at the
termination of Grantee’s continuous employment by the Company, including
Subsidiaries; and within the following geographical areas (i) any country in the
world where the Company, including Subsidiaries, has at least US$25 million in
capital deployed as of termination of Grantee’s continuous employment by
Company, including Subsidiaries; (ii) the continent of North America; (iii) the
United States of America and Canada;; (iv) the states of (A) Virginia,
(B) Georgia, (C) Florida, (D) Texas, (E) California, (F) Massachusetts,
(G) Illinois, (H) Michigan, (I) New York, (J) Colorado, (K) Oklahoma,
(L) Kentucky, (M) Ohio and (N) Louisiana; and (v) any state or states or
province or provinces in which was conducted a business of the Company,
including Subsidiaries, which business constituted a substantial portion of
Grantee’s employment. The Company and Grantee intend the above restrictions on
competition in geographical areas to be entirely severable and independent, and
any invalidity or enforceability of this provision with respect

 

2013 Performance Award Agreement - Cash

   3   



--------------------------------------------------------------------------------

to any one or more of such restrictions, including geographical areas, shall not
render this provision unenforceable as applied to any one or more of the other
restrictions, including geographical areas. If any part of this provision is
held to be unenforceable because of the duration, scope or area covered, the
Company and Grantee agree to modify such part, or that the court making such
holding shall have the power to modify such part, to reduce its duration, scope
or area, including deletion of specific words and phrases, i.e., “blue
penciling”, and in its modified, reduced or blue pencil form, such part shall
become enforceable and shall be enforced. Nothing in Section 3 shall be
construed to prohibit Grantee being retained during the Restricted Period in a
capacity as an attorney licensed to practice law, or to restrict Grantee
providing advice and counsel in such capacity, in any jurisdiction where such
prohibition or restriction is contrary to law.

Section 4. Forfeiture/Expiration. Any Performance Share unit subject to this
Award shall be forfeited upon the termination of the Grantee’s continuous
employment by the Company, including Subsidiaries, from the Date of Grant,
except to the extent otherwise provided in Section 2, and, if not previously
vested and paid, or deferred, or forfeited, shall expire immediately before the
tenth (10th) anniversary of the Date of Grant. Any Dividend Equivalent subject
to this Award shall expire at the time its tandem Performance Share unit (i) is
vested and paid, or deferred, (ii) is forfeited, or (iii) expires.

Section 5. Dividend Equivalent Payment. Payment with respect to any Dividend
Equivalent subject to this Award that is in tandem with a Performance Share unit
that is vested and paid shall be paid in cash to the Grantee as soon as
practicable following the vesting and payment of the Performance Share unit and
in no event later than the end of the third calendar year following the year of
the Date of Grant, except, if the vested Performance Share unit is deferred by
Grantee as provided in Section 6, payment with respect to the tandem Dividend
Equivalent shall likewise be deferred. Payment under this Section 5 shall be
made not later than thirty (30) days after payment hereunder of the related
tandem Performance Share units. The Dividend Equivalent payment amount shall
equal the aggregate cash dividends declared and paid with respect to one
(1) share of Common Stock for the period beginning on the Date of Grant and
ending on the date the vested, tandem Performance Share unit is paid or deferred
and before the Dividend Equivalent expires. However, should the Grantee receive
payment of Performance Share units under this Award and, because of the timing
of the declaration of a particular cash dividend declared and paid on Common
Stock, the Grantee is not otherwise entitled to payment under the expiring
Dividend Equivalent with respect to such dividend, the Grantee, nevertheless,
shall be entitled to payment with respect to such dividend. Dividend Equivalent
payments shall be subject to withholding for taxes.

Section 6. Payment of Performance Share Units. Payment of Performance Share
units subject to this Award shall be made to the Grantee in a single lump sum
cash payment as soon as practicable following the time such Performance Share
units become vested in accordance with Section 2 prior to their expiration but
in no event later than thirty (30) days following such vesting event and in no
event later than the end of the third calendar year following the year of the
Date of Grant, except to the extent deferred by the Grantee in accordance with
such procedures as the Committee, or its designee, may prescribe that comply
with the requirements of Code Section 409A, or any Canadian law equivalent, if
applicable. Any deferral of Performance Share units by the Grantee hereunder
shall apply to both payment of Performance Share units and the related tandem
Dividend Equivalents. Payment shall be subject to withholding for taxes. Payment
shall be in the form of cash equal to the Fair Market Value of one (1) share of
Common Stock for each full vested Performance Share unit, and any fractional
vested Performance Share unit shall be rounded up to the next whole share for
purposes of both vesting under Section 2 and payment under Section 6.

Section 7. No Employment Right. Nothing in this Agreement or in the Plan shall
confer upon the Grantee the right to continued employment by the Company or any
Subsidiary, or affect the right of the Company or any Subsidiary to terminate
the employment or service of the Grantee at any time for any reason.

Section 8. Nonalienation. The Performance Share units and Dividend Equivalents
subject to this Award are not assignable or transferable by Grantee. Upon any
attempt to transfer, assign, pledge, hypothecate, sell or otherwise dispose of
any such Performance Share unit or Dividend Equivalent, or of any right or
privilege

 

2013 Performance Award Agreement - Cash

   4   



--------------------------------------------------------------------------------

conferred hereby, or upon the levy of any attachment or similar process upon
such Performance Share unit or Dividend Equivalent, or upon such right or
privilege, such Performance Share unit or Dividend Equivalent, or right or
privilege, shall immediately become null and void.

Section 9. Grantee Confidentiality Obligations. In accepting this Performance
Award, Grantee acknowledges that Grantee is obligated under Company policy, and
under federal and state law, to protect and safeguard the confidentiality of
trade secrets and other proprietary and confidential information belonging to
the Company and its affiliates that are acquired by Grantee during Grantee’s
employment with the Company and its affiliates, and that such obligations
continue beyond the termination of such employment. Grantee agrees to notify any
subsequent employer of such obligations and that the Company and its affiliates,
in order to enforce such obligations, may pursue legal recourse not only against
Grantee, but against a subsequent employer of Grantee. Grantee agrees that he
shall not disclose the existence or terms of this Agreement to anyone other than
his spouse, tax advisor(s) and/or attorney(s), provided that he first obtains
the agreement of such persons to be bound by the confidentiality provisions of
this paragraph. Grantee also agrees to immediately give the Company written
notice in accordance with the provisions of this Agreement in the event he is
legally required to disclose any of the confidential information covered by the
provisions of this paragraph.

Section 10. Nonsolicitation. Grantee agrees that he will not, either directly or
indirectly, solicit, hire or employ, or cause any other person, company, or
entity to solicit, hire or employ, any employee or contractor retained or
employed by the Company or its affiliates during the period of Grantee’s
employment and for a period of seven (7) years following Grantee’s termination
of employment with the Company and its affiliates. The provisions of this
paragraph shall not apply to contact initiated by an employee or contractor of
the Company or its affiliates in response to a general solicitation of
applications for employment. Grantee agrees that this Agreement is subject to
the provisions of this paragraph.

Section 11. Notices. All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either party to the other party, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.

Section 12. Payments Subject to Clawback. To the extent that any payment under
this Agreement is subject to clawback under Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, as it may be amended from time to
time, such amount will be clawed back in appropriate circumstances, as
determined under the terms and conditions prescribed by such Act and the
authority issued thereunder.

Section 13. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.

Section 14. Governing Law and Severability. This validity and construction of
this Agreement shall be governed, construed and enforced in accordance with the
laws of the State of Delaware applicable to transactions that take place
entirely within that state. The invalidity of any provision of this Agreement
shall not affect any other provision of this Agreement, which shall remain in
full force and effect.

Section 15. Conflicts with Plan, Correction of Errors, and Grantee’s Consent. In
the event that any provision of this Agreement conflicts in any way with a
provision of the Plan, such Plan provision shall be controlling and the
applicable provision of this Agreement shall be without force and effect to the
extent necessary to cause such Plan provision to be controlling. In the event
that, due to administrative error, this Agreement does not accurately reflect an
Award properly granted to the Grantee pursuant to the Plan, the Company, acting
through its Executive Compensation Department, reserves the right to cancel any
erroneous document and, if appropriate, to replace the cancelled document with a
corrected document. It is the intention of the Company and the Grantee that this
Award comply with, or be exempt from, the requirements of Code Section 409A, or
any Canadian law equivalent, as applicable. Accordingly, Grantee consents to
such amendment

 

2013 Performance Award Agreement - Cash

   5   



--------------------------------------------------------------------------------

of this Agreement as the Company may reasonably make in furtherance of such
intention, and the Company shall promptly provide, or make available to, Grantee
a copy of any such amendment. Further, to the extent that any term of this
Agreement is ambiguous, such term shall be interpreted as necessary to comply
with, or be exempt from, the requirements of Code Section 409A, or any Canadian
law equivalent, as determined by the Company.

Section 16. Arbitration Agreement. The Grantee and Company both agree that any
dispute arising out of or related to this Agreement shall be resolved by binding
arbitration under the employment dispute resolution rules of the American
Arbitration Association and that any proceeding under the provisions of this
Section 16 shall be held in Houston, Texas. The parties both irrevocably WAIVE
ANY AND ALL RIGHTS TO A JURY as to any and all claims and issues in any such
dispute. By this provision, both the Grantee and Company understand and agree
that any and all claims and issues in such dispute shall be decided by such
arbitration proceeding.

Notwithstanding the foregoing, this Award is subject to cancellation by the
Company in its sole discretion unless the Grantee, by not later than
                ,     , has signed a duplicate of this Agreement, in the space
provided below, and returned the signed duplicate to the Executive Compensation
Department—Performance Stock (WO 1O23), Spectra Energy Corp, P. O. Box 1642,
Houston, TX 77251-1642, which, if, and to the extent, permitted by the Executive
Compensation Department, may be accomplished by electronic means.

[Signature Page Follows]

 

2013 Performance Award Agreement - Cash

   6   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
granted in Houston, Texas, to be effective as of the Date of Grant.

 

ATTEST:

   SPECTRA ENERGY CORP

By:                                                                 
                                     

   By:                                                                      
                            

         Corporate Secretary

            President & CEO, Spectra Energy Corp

Address for Notices:

5400 Westheimer Court

Mail Drop 1O23

Houston, Texas 77056

Attention: Karen Gowder

Acceptance of Performance Award

IN WITNESS OF Grantee’s acceptance of this Performance Award and Grantee’s
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement this      day of                 ,     .

 

 

Grantee’s Signature

 

(print name)

 

(employee ID)

Address for Notices:

 

(address)

 

(address)

 

2013 Performance Award Agreement - Cash

   7   



--------------------------------------------------------------------------------

EXHIBIT A

The Peer Group, with their stock symbol listed, consists of the following:

Ameren Corporation (AEE)

CenterPoint Energy, Inc. (CNP)

Consolidated Edison, Inc. (ED)

Dominion Resources, Inc. (D)

DTE Energy Company (DTE)

Enbridge Inc. (ENB)

EQT Corporation (EQT)

Kinder Morgan, Inc. (KMI)

National Fuel Gas Company (NFG)

NiSource Inc. (NI)

ONEOK, Inc. (OKE)

PG&E Corporation (PCG)

Public Service Enterprise Group Incorporated (PEG)

Questar Corporation (STR)

Sempra Energy (SRE)

TransCanada Corporation (TRP)

The Williams Companies, Inc. (WMB)

Xcel Energy Inc. (XEL)

 

2013 Performance Award Agreement - Cash

   8   